DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-14, 16-19, 21, and 24 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1, 2, 4, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 22, and 27 of copending Application No. 17/222822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1, 3, 22, and 27 of the copending application recite all of the limitations in claims 1-2, 4, and 10 in the instant application. Therefore, the claims have been rejected under an “anticipatory type” analysis rejection. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 17/222824 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1 and 16 of the copending application recite all of the limitations in claim 1 in the instant application. Therefore, the claim has been rejected under an “anticipatory type” analysis rejection. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3, 5, 18-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Domino US 2016/0065255 in view of Wloczysiak et al. US 2015/0295596.
As per claims 1, 3, 5, 18-19, 21, and 24, Domino discloses in Figs. 17, 34, and 35 a wireless device (e.g. wireless device 500) comprising: one or more antennas (e.g. antenna 530); a front-end module (Paragraph 133, front-end module 300) in communication with the one or more antennas and including a packaged module comprising: 
as per claims 1, 21, and 24, a packaging substrate (e.g. packaging substrate 302) configured to receive a plurality of components (e.g. circuit 100, LNA 308, filters 306); and radio-frequency architecture  (Fig. 17, CA circuit utilizing a LNA) comprising a radio-frequency circuit (Fig. 17, RF circuit therein) implemented on the packaging substrate and including a first filter (e.g. filter B2) configured to support a band such that a first frequency range covers the band (Paragraph 95, B2 band); a second group of one or more filters (e.g. filter B4) each configured to support a band such that a second frequency range covers the respective one or more bands (Paragraph 96, B4 band), each filter of the first group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the second group, each filter of the second group configured to provide an impedance at or near a short circuit impedance for a signal in each band of the first group (Paragraphs 30 and 94-95; The node between L1 and C1 and the node between L2 and C2 which are connected to inputs of the filters B2 and B4 respectively provide an impedance at a short circuit impedance for a signal in each band of each filter.); a coupling circuit (e.g. CA circuit 100) including a common node (related Fig. 15, common signal node 102) and configured to couple the common node to the first group through a first path and to couple the common node to the second group through a second path (The common signal node 102 is connected to each of the filters B2 and B4 via circuit 100, lines 160, 162, 164, 166, and phase shifters B2 and B4.), the coupling circuit further configured such that the impedance provided by each filter of the first group for the signal in each band of the second group results in the signal being sufficiently excluded from the first path, and such that the impedance provided by each filter of the second group for the signal in each band of the first group results in the signal being sufficiently excluded from the second path (Paragraph 30; The coupling circuit is configured such that zero impedance of each of the first and second signal paths results in the corresponding signal to be substantially excluded from the respective signal path.), and a switching circuit (e.g. grounding switches 1 and 2) configured to provide a filter selection functionality along either or both of the first and second paths (Paragraphs 95-97; The grounding switches 1 and 2 switchably couple the node between L1/C1 or L2/L2 to ground.);
as per claim 3, wherein each of the first and second paths includes a phase shifter (Paragraph 101, phase shifter B4 in each of the “first and second” paths);
as per claim 5, another switching circuit (e.g. input switch single throw) implemented to provide a path selection functionality to or from the common node of the coupling circuit;
as per claim 18, wherein the coupling circuit includes a first LC circuit (e.g. inductor L1 and capacitor C1) and a second LC circuit (e.g. inductor L2 and capacitor C2) that couple the common node to ground in a parallel manner, the first LC circuit including a first inductance L1 (e.g. inductor L1) and a first capacitance C1 (e.g. capacitor C1) in series, the second LC circuit including a second capacitance C2 (e.g. capacitor C2) and a second inductance L2 (e.g. inductor L2) in series; and
as per claim 19, wherein the first path is coupled to the coupling circuit at a node between L1 and C1 (The defined “first path” is connected to the circuit 100 at the node between L1 and C1.), and the second path is coupled to the coupling circuit at a node between C2 and L2 (The defined “second path” is connected to the circuit 100 at the node between L2 and C2.).
However, Domino does not disclose the first filter being a first group of plurality of filters.
Wloczysiak discloses in Fig. 19 an RF architecture that comprises two paths from switch 412, where each path comprises a corresponding group of filters 406. A “first” path includes filter bands B2/B25/B4 and a “second” path includes filter bands B3/B1/B4 (Paragraphs 68, 104 and related Fig. 8 and Fig. 19 of Wloczysiak). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic “first and second group” of filters of Domino with a plurality of filters as exemplarily taught by Wloczysiak with the motivation of providing the benefit of increasing carrier aggregation therein (Paragraph 68 of Wloczysiak). As an obvious consequence of the modification, the combination would have necessarily included the first filter being a first group of plurality of filters.
Allowable Subject Matter
10.	Claims 6-9, 11-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843